Title: From James Madison to James Monroe, 5 January 1808
From: Madison, James
To: Monroe, James



Dear Sir
Washington Jany 5. 1808

Hoping that a post note on Norfolk will be cash in Richmond, I enclose one for $300, instead of committing bank notes to the mail.
Nothing has occurred since you left us worth detailing to you.  We are still uninformed of the precise circumstances which have detained Mr. Rose on board the frigate.  There is a report that he will either pass up the bay to Annapolis, or possibly engage a vessel to bring him immediately to this place.  As a precaution, for the former event, an express carried yesterday an instruction to the Collector similar to the one sent to Norfolk.  Be so good as to keep in mind your promise to note to me the passages in your correspondence proper to be withheld from Congs; in the event of a communication of our Affair with G. Britain.  Mrs. M offers with mine best regards to Mrs. Monroe & Miss Eliza.  Yrs. very sincerely

James Madison

